Citation Nr: 1722648	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  09-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1979 to August 2002.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to Montgomery, Alabama.

In November 2013 and March 2016, the Board remanded the appeal for further development, to include providing the Veteran with a new VA examination for his hypertension.  The RO afforded him a VA examination in April 2016. 


FINDING OF FACT

The evidence of record favors a finding that the Veteran's hypertension was caused by his service-connected obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for the establishment of service connection of hypertension have been met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records include no complaints of, or treatment for high blood pressure, although blood pressure testing results were 137/80 and 153/93 on April 4, 2001 and May 10, 2002 respectively.  The Veteran was diagnosed with obstructive sleep apnea during service in May 2001.  He was not formally diagnosed with hypertension until 2007. See April 2016 VA examination report.  In March 2014 and September 2014, the Veteran submitted statements indicating that he had been diagnosed with hypertension in 2007, but that he believed the disability had started prior to that time and had remained undetected.  He asserts his hypertension is due to his service-connected obstructive sleep apnea.  

In support of his claim, the Veteran has submitted several medical treatises and Internet articles that support a finding that a causal relationship can exist between sleep apnea and hypertension.   In essence, the treatise evidence and articles conclude that those who suffer from moderate to severe sleep apnea are at increased risk of having high blood pressure. 
In May 2008 and December 2013, the Veteran also submitted private medical opinions from Dr. T. Q. P. and Dr. D. K., respectively.  In May 2008, Dr. T. Q. P. noted that the Veteran had a history of sleep apnea that was service-connected, and later developed hypertension.  Dr. T. Q. P. then indicated that "[s]tudies apparently showed that Sleep Apnea can also be linked to Hypertension."  In December 2013, Dr. D. K. stated that the Veteran's hypertension was "as likely as not from severe OSA [obstructive sleep apnea]," but his BMI [body mass index] was "also likely contributing."  

Arguably against the Veteran's claim are three VA medical opinions obtained in April 2009, February 2014 and April 2016.  The April 2009 VA examiner opined against a causal relationship between the Veteran's sleep apnea and hypertension, noting that his sleep apnea was adequately treated, and that adequately treated sleep apnea would not be considered a cause of hypertension.  In February 2014, another VA examiner opined against a causal relationship between sleep apnea and hypertension because the Veteran did not have hypertension when he was initially diagnosed with sleep apnea in 2001, and has received CPAP machine treatment both prior to and after the hypertension diagnosis.  The April 2016 VA examiner opined against a causal relationship between sleep apnea and hypertension based in part upon a study published by the National Institute of Health (NIH), which indicated that "about 50% of obstructive sleep apnea patients are hypertensive," but that a cause and effect relationship had not been reached and further study had been recommended.  These VA examiners did not comment upon the above-referenced medical opinions of Dr. T.Q.P. or Dr. D.K., nor did they address or consider the findings made in the medical treatise evidence submitted by the Veteran.

The Board requested that an expert medical opinion be obtained from the Veterans Health Administration (VHA) in March 2017.  The Board received the opinion from Dr. P.A.A. in June 2017.  Crucially, Dr. P.A.A. reviewed the entire claims file, to include the positive opinions from the Veteran's private physicians, the medical treatise evidence referenced above, and the negative nexus opinions from the three VA examiners.  Dr. P.A.A. concluded that it was "at least as likely as not that the Veteran's hypertension was caused or aggravated beyond it natural progression by his service connected Sleep Apnea."   Dr. P.A.A. noted that several articles that the Veteran presented and many others that can be found researching the Internet support a finding that there is an increased risk of hypertension with moderate to server obstructive sleep apnea.  He further noted that treatment of sleep apnea with a CPAP monitor would improve hypertension control, but would not be a cure.  Indeed, Dr. P.A.A. pointed out that the Veteran continues to suffer apnea spells, daytime somnolence and fatigue, and that neuro hormonal mechanisms continue to be involved adding to elevated blood pressure, despite his ongoing treatment for sleep apnea.  Dr. P.A.A.'s opinion is the most comprehensive and persuasive opinion of record, as it includes consideration of the Veteran's specific medical history, his prior VA and private evaluations, and pertinent medical studies in support of the articulated favorable conclusion.  Accordingly, the Board affords Dr. P.A.A.'s opinion the most probative value.  

In sum, the evidence demonstrates that the Veteran has a current hypertension disability that was at least as likely as not caused by his service-connected obstructive sleep apnea disability.  The benefit sought on appeal is granted.   


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


